UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 15, 2011 SHORETEL, INC. (Exact Name of the Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33506 77-0443568 (Commission File Number) (IRS Employer Identification No.) 960 Stewart Drive, Sunnyvale, CA (Address of Principal Executive Offices) (Zip Code) (408) 331-3300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders On November 15, 2011, the Company’s stockholders voted on the following four matters and cast their votes as described below: The election of two Class II directors to the Board of Directors to hold office for a three-year term; The ratification of the appointment of Deloitte & Touche LLP as the Company’s independent auditors for the fiscal year ending June 30, 2012; The approval, on an advisory basis, of the compensation of the Company’s Named Executive Officers; and The frequency, on an advisory basis, for future advisory votes on executive compensation. The following is a summary of the voting results for each matter presented to the stockholders: Proposal I – Election of Class II Directors The Company’s stockholders elected two Class II directors to the Board of Directors to serve for a three-year term or until their successors are duly elected and qualified as set forth below: Total Vote For Each Director Total Vote Withheld From Each Director Broker Non-Votes Peter Blackmore Kenneth D. Denman Proposal II – Ratification of the Appointment of Deloitte & Touche LLP as the Company’s Independent Auditors for the Fiscal Year Ending June 30, 2012 The Company’s stockholders ratified the appointment of Deloitte & Touche LLP as the Company’s independent auditors for the fiscal year ending June 30, 2012 as set forth below: For Against Abstain Proposal III – Approval, on an advisory basis, of the compensation of the Company’s Named Executive Officers The Company’s stockholders cast their votes with respect to the advisory vote on approval of the compensation of the Company’s Named Executive Officers as set forth below: For Against Abstain Broker Non-Votes Proposal IV – Frequency, on an advisory basis, for future advisory votes on executive compensation The Company’s stockholders cast their votes with respect to the advisory vote on the frequency for future advisory votes on executive compensation as set forth below: 1 Year 2 Year 3 Year Abstain Broker Non- Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHORETEL, INC. By: /s/ Ava M. Hahn VP & General Counsel Date:November 16, 2011
